Citation Nr: 0420714	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from September 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied service 
connection for headaches and vision loss.  The veteran has 
been represented by the Disabled American Veterans throughout 
this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In a May 1974 compensation application, the veteran indicated 
that J. Harris, M.D., provided treatment for his residuals of 
a head injury.  Clinical documentation of the cited treatment 
is not of record.  VA should obtain all relevant VA and 
private treatment records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

The veteran asserts on appeal that his headaches and his eye 
disorder are residuals of a head injury that occurred while 
engaging in combat in active service.  Specifically, the 
veteran alleges that he incurred his head injury when a metal 
fragment from a bomb explosion penetrated his head and/or he 
tripped a booby trap.  The veteran's service medical records 
are devoid of such documentation, but the veteran is service 
connected for a forehead scar and he was awarded the Combat 
Infantryman's Badge, among other decorations.  He has 
requested a VA examination.  This is a reasonable request 
since VA treatment records show that the veteran currently 
suffers from headaches and is diagnosed to have left optic 
nerve atrophy.  The Board, therefore, finds that he should be 
afforded a VA examination to determine the current nature and 
etiology of his headaches and eye disorder.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran of the information and 
evidence (1) not of record that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and 
(3) that the veteran is expected to 
provide.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should request that the 
veteran provide information as to all 
treatment of his headaches and eye 
disorder, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, including Dr. James Harris of 
Atlanta, Georgia, identified in a 1974 
claim as having treated the veteran for 
headaches, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
claims file.  

3.  The RO should then schedule the 
veteran for a VA examination to 
determine the current nature and 
severity of any headache disorder and 
eye disorder, including left optic 
nerve atrophy.  Send the claims folder 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

The examiner should advance an opinion 
addressing whether it is more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) that 
any identified headache disorder or eye 
disorder had its onset during active 
service, is etiologically related to 
the veteran's head injury during 
service, is etiologically related to 
the veteran's service-connected scar on 
the forehead, or is in any other way 
causally related to his active service. 

4.  The RO should provide the veteran 
with adequate notice of the date and 
place of any VA examination.  A copy of 
all notifications must be associated 
with the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claims.  38 C.F.R. 
§ 3.655 (2003).

5.  The RO should then readjudicate the 
veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

